Exhibit 10.03 DIP LOAN AGREEMENT This DIP LOAN AGREEMENT (the "DIP Loan Agreement") dated as of August 5, 2008, is by and among Wells Fargo Foothill, Inc., in its capacity as arranger and administrative agent (in such capacity, " DIP Agent"), acting for and on behalf of the lenders from time to time party to this DIP Loan Agreement (as defined below) as lenders (collectively with DIP Agent, the " DIP Lenders"), Ascendia Brands, Inc., a Delaware corporation, as Debtor and Debtor-in-Possession ("ABI"), Hermes Acquisition Company I, LLC, a Delaware limited liability company, as Debtor and Debtor-in-Possession ("Hermes"), Ascendia Real Estate LLC, Inc., a New York limited liability company, as Debtor and-Debtor-in-Possession, ("Ascendia Real Estate"), Ascendia Brands, Co., Inc., a New Jersey corporation, as Debtor and Debtor-in-Possession, ("ABC"), Lander Co., Inc., a Delaware corporation as Debtor and Debtor-in-Possession, ("Lander"), Lander Intangibles Corporation, a Delaware corporation, as Debtor and Debtor-in-Possession ("Lander Intangibles"), and collectively, with ABI, Hermes, Ascendia Real Estate, ABC, and Lander, the "Borrowers") and Ascendia Brands (Canada) Ltd., a corporation amalgamated under the laws of Ontario, Canada ("Guarantor"). W I T N E S S E T H: WHEREAS, each Borrower (collectively, the "Debtors") has commenced a case under Chapter 11 of Title 11 of the United States Code in the United States Bankruptcy Court for the District of Delaware, and each Borrower has retained possession of its assets and is authorized under the Bankruptcy Code to continue the operation of its businesses as a debtor-in-possession; WHEREAS, prior to the commencement of the Chapter 11 Cases (as defined below), Pre-Petition Agent (as defined below) and Pre-Petition Lenders (as defined below) made loans and advances and provided other financial or credit accommodations to Borrowers secured by substantially all assets and properties of Borrowers and Guarantor as set forth in the Existing Loan Documents (as defined below) and the Existing Guarantor Documents (as defined below); WHEREAS, the Bankruptcy Court (as defined below) has entered a Financing Order (defined below) pursuant to which DIP Agent and DIP Lenders may make post-petition loans and advances, and provide other financial accommodations, to Borrowers secured by substantially all the assets and properties of Borrowers and Guarantor as set forth in the Financing Order and the Loan Documents (as defined below); WHEREAS, the Financing Order provides that as a condition to the making of such post-petition loans, advances and other financial accommodations, Borrowers and Guarantor shall execute and deliver this DIP Loan Agreement; WHEREAS, as of the date hereof, Borrower and Guarantor acknowledge and agree that the Events of Default identified on Schedule A hereto have occurred and are continuing (the "Specified Defaults"); WHEREAS, Borrowers and Guarantor desire to reaffirm their obligations to Pre-Petition Agent and Pre-Petition Lenders pursuant to the Existing Loan Documents and acknowledge their continuing liabilities to Pre-Petition Agent and Pre-Petition Lenders thereunder in order to induce DIP Agent and DIP Lenders to make such post-petition loans and advances, waive the Specified Defaults, and provide such other financial accommodations, to Borrowers; and WHEREAS, Borrowers and Guarantor have requested that DIP Agent and DIP Lenders make post-petition loans and advances and provide other financial or credit accommodations to Borrowers, waive the Specified Defaults, and enter into the DIP Loan Agreement (as defined below), and DIP Agent and DIP Lenders are willing to do so, subject to the terms and conditions contained herein. NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and agreements contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, DIP Agent, DIP Lenders, Borrowers and Guarantor mutually covenant, warrant and agree as follows: 1.DEFINITIONS. 1.1Additional Definitions.As used herein, the following terms shall have the respective meanings given to them below and the Existing Credit Agreement and the other Loan Documents, shall be deemed and are hereby amended to include, in addition and not in limitation, each of the following definitions: (a)"Bankruptcy Court" shall mean the United States Bankruptcy Court or the United States District Court for the District of Delaware. (b)"Chapter 11 Cases" shall mean the Chapter 11 cases of Borrowers which are being jointly administered under the Bankruptcy Code and are pending in the Bankruptcy Court. (c)"Bankruptcy Code" shall mean the United States Bankruptcy Code, being Title 11 of the United States Code as enacted in 1978, as the same has heretofore been or may hereafter be amended, recodified, modified or supplemented, together with all rules, regulations and interpretations thereunder or related thereto. (d)"Budget" shall mean the initial budget delivered to DIP Agent and DIP Lenders in accordance with Section 5.3(a) hereof, setting forth the Projected Information for the periods covered thereby, a copy of which is annexed hereto as Schedule 1.1(d), together with any subsequent or amended budget(s) thereto delivered to DIP Agent and DIP Lenders, in form and substance satisfactory to Agent, in accordance with the terms and conditions hereof. (e)"Existing
